Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 20201 has been entered.
 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification, and for at least the reasons argued by Applicant in the remarks filed on May 11, 2021, Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the final rejection issued March 11, 2021.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 15, and 20.
Hourie, Leblond, Schmidt, Im, Kim, and Monroe, as disclosed in the non-final office action issued March 11, 2021, do not anticipate or render obvious the combination set forth in independent claims 1, 15, and 20 having the limitations of “observing a ‘throw’ gesture made by an operator with respect to a given 

For example, Hourie generally teaches a system having multiple displays for displaying map or satellite images which may be panned and/or zoomed by user input such as via touchscreen (e.g. paragraphs 0016, 0021, 0024, 0033, 0035, 0071, 0072, 0075, 0081-0082, 0086, 0092-0094; Figs. 1, 4-7, as cited in the previous office action), along with interactive location markers which may be actuated to launch and display corresponding overlaid video content (e.g. paragraphs 0076-0079, 0082, 0092-0093; Figs. 4-6) and additional secondary video content on a secondary display (e.g. paragraph 0080, 0090-0091, 0094; Figs. 4-6), where the relative positions of the content windows may be moved (e.g. paragraph 0093).  However, Hourie does not teach any touch gesture having a predefined velocity, or that any gesture causes a video window to be unbound from the map layer such that it remains displayed on the first displayed at a constant position or size independent of 

Leblond generally teaches a system similar to Hourie, in which a pan-able and zoom-able map which is representative of a facility is displayed along with camera icons which are fixed to given locations on the map and which may be activated to launch a video display window displaying the associated camera’s video (e.g. paragraphs 0161, 0163; Figs. 8 and 9A-B, as cited in the previous office action), where the video display windows may be dragged to an on-screen location in order to share the corresponding video (e.g. paragraph 0209).  However, Leblond does not teach any touch gesture having a predefined velocity, or that any gesture causes a video window to be unbound from the map layer such that it remains displayed on the first displayed at a constant position or size independent of pan or zoom operations, and therefore does not teach “observing a ‘throw’ gesture made by an operator with respect to a given content display object displayed on the first display, wherein the throw gesture is performed by moving a contact point at a predefined velocity along the touch screen in a given direction before breaking contact with the 

Schmidt generally teaches a building management system user interface displaying various categories of building resources (e.g. paragraphs 0003, 0006, 0100, as previously cited).  However, Schmidt does not teach pan-able and zoom-able map or content display windows displayed on the map, and further does not teach any touch gesture having a predefined velocity, or that any gesture causes a video window to be unbound from the map layer such that it remains displayed on the first displayed at a constant position or size independent of pan or zoom operations, and therefore does not teach “observing a ‘throw’ gesture made by an operator with respect to a given content display object displayed on the first display, wherein the throw gesture is performed by moving a contact point at a predefined velocity along the touch screen in a given direction before breaking contact with the touch screen and, in response to the throw gesture, unbinding the given content display object from the first portion of the map layer, such that the given content display object remains displayed on the first display at a constant position and/or size independent of pan and/or zoom operations and independent of the position of the one or more content control objects.”.

Im generally teaches gestures for causing user interface objects to move from one virtual layer to another, where layers are independently moveable and therefore e.g. paragraphs 0117, 0126-0129, 0138-0140, 0147, 0169, 0174, 0175, 0177-0179, 0188-0190, 0192-0194; Figs. 10, 12, 13, 17-18, 25-30, as previously cited).  However, Im does not specifically teach a map layer having content display windows which may be bound or unbound from the map layer, and Im’s gestures for moving objects from one layer to another are three-dimensional motion capture gestures as opposed to touchscreen gestures, and therefore also does not teach “observing a ‘throw’ gesture made by an operator with respect to a given content display object displayed on the first display, wherein the throw gesture is performed by moving a contact point at a predefined velocity along the touch screen in a given direction before breaking contact with the touch screen and, in response to the throw gesture, unbinding the given content display object from the first portion of the map layer, such that the given content display object remains displayed on the first display at a constant position and/or size independent of pan and/or zoom operations and independent of the position of the one or more content control objects.”

Kim and Monroe, which were cited with respect to dependent claims, similarly do not teach various limitations as presently recited in the independent claims, including at least “observing a ‘throw’ gesture made by an operator with respect to a given content display object displayed on the first display, wherein the throw gesture is performed by moving a contact point at a predefined velocity along the touch screen in a given direction before breaking contact with the touch screen and, in response to the throw gesture, unbinding the given content display object from the first portion of the map layer, such that the given content display object remains displayed on the first display at a constant position and/or size independent of pan and/or zoom operations and independent of the position of the one or more content control objects.”

Thus for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Monday-Friday 9:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.